DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 221-229, and 232 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischell (US 2014/0121644 A1), hereinafter Fischell.

Regarding claim 1, Fischell teaches an intravascular device, comprising: 
an elongate catheter extending along a longitudinal catheter axis and having a catheter proximal portion and a catheter distal portion (Fig. 2: PTAC 100; [0017], [0168]); 
a needle guide having a blunt needle guide distal end, wherein the needle guide is deployable from the catheter from a needle guide storage position to a needle guide working position, wherein in the needle guide working position, the needle guide distal end is radially spaced from the catheter, and in the needle guide storage position, the needle guide distal end is withdrawn towards the catheter relative to the needle guide working position (Figs. 2-3, 8: guide tubes 115; [0168], [0172], [0183]); and 
a needle having a sharp puncturing end, wherein the needle is deployable from within the needle guide from a needle storage position to a puncturing position (Figs. 2, 10: injector tubes 116, injector needles 119), wherein in the needle storage position, the puncturing end is shy of the needle guide distal end (Fig. 9), and in the puncturing position, the puncturing end extends proud of the needle guide distal end (Fig. 2; [0028], [0168]).

Regarding claim 221, Fischell teaches wherein the catheter has a catheter outer diameter (Fig. 2: outer tube extension 104), 
in the puncturing position, the puncturing end is spaced from the needle guide distal end by a needle deployed distance that is less than the catheter outer diameter, and 
in the needle guide working position, the needle guide distal end is spaced from the catheter in the radial direction by a needle guide deployed distance that is less than the catheter outer diameter (Figs. 2, 4: [0211], [0218] – the distance from the distal end of needles 119 to the distal end of guide tube 115 appears substantially equal to the diameter of outer tube extension 104. Further, Fischell discusses several adjustable penetration distances, meaning at any point during deployment of the needle guide and/or needle, the deployed distance may measure to less than the catheter diameter).

Regarding claim 222, Fischell teaches wherein the needle deployed distance is less than 2 mm ([0218]).

Regarding claim 223, Fischell teaches wherein the needle deployed distance is less than 1 mm ([0218]).

Regarding claim 224, Fischell teaches wherein the needle guide deployed distance is between about 0.5 mm and 6 mm ([0167]).

Regarding claim 225, Fischell teaches wherein the needle guide deployed distance is between about 0.5 mm and about 3 mm ([0167]).

Regarding claim 226, Fischell wherein the needle guide deployed distance is between about 2 mm and about 6 mm ([0167]).

Regarding claim 227, Fischell teaches wherein the catheter diameter plus the needle guide deployed distance, when the needle guide is fully deployed, is equal to a distance in a range of 2 mm to 4 mm ([0176]).

Regarding claim 228, Fischell teaches wherein the catheter diameter plus the needle guide deployed distance, when the needle guide is fully deployed, is equal to a distance in a range of 3.5 mm to 6.5 mm ([0176]).

Regarding claim 229, Fischell teaches wherein the catheter comprises a circumferential outer surface and a first side port in the circumferential outer surface, and the needle guide is deployable from the first side port (Fig. 2: distal openings 131).

Regarding claim 232, Fischell teaches a second needle guide deployable from the catheter; 
and a second needle deployable from within the second needle guide, 
wherein the needle guide is deployable from the catheter at a first longitudinal position on the catheter, and the second needle guide is deployable from the catheter at a second longitudinal position on the catheter, wherein the second longitudinal position is spaced from the first longitudinal position, and 
wherein the needle guide is deployable from the catheter at a first circumferential position on the catheter, and the second needle guide is deployable from the catheter at a second circumferential position on the catheter, wherein the second circumferential position is aligned with the first circumferential position (Figs. 2, 8-10).

Claim(s) 1 and 230-231 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelfand (US 2014/0005706 A1), hereinafter Gelfand.

Regarding claim 1, Gelfand teaches a device for endovascular vein puncture, comprising: 
an elongate catheter extending along a longitudinal catheter axis and having a catheter proximal portion and a catheter distal portion (Fig. 42: catheter 409; [0238]-[0239]); 
a needle guide having a blunt needle guide distal end, wherein the needle guide is deployable from the catheter from a needle guide storage position to a needle guide working position, wherein in the needle guide working position, the needle guide distal end is radially spaced from the catheter, and in the needle guide storage position (Fig. 40), the needle guide distal end is withdrawn towards the catheter relative to the needle guide working position (Fig. 42: needle sheath 416; [0239]); and 
a needle having a sharp puncturing end, wherein the needle is deployable from within the needle guide from a needle storage position to a puncturing position, wherein in the needle storage position (Figs. 40-41), the puncturing end is shy of the needle guide distal end , and in the puncturing position, the puncturing end extends proud of the needle guide distal end (Fig. 42: ablation electrode 425). 

Regarding claim 230, Gelfand teaches wherein the catheter comprises a guidewire lumen extending therethrough, along the catheter axis, and the catheter distal portion has a guidewire exit port (Fig. 40: needle sheath 416 exits distal end of catheter 409); and wherein the catheter comprises a distal end surface and a circumferential outer surface, and the guidewire exit port comprises a notch that is open at and between the distal end surface and the circumferential surface (Fig. 40, see below Annotated Fig. 41).

Regarding claim 231, Gelfand teaches wherein the needle guide is deployable from the catheter at a first circumferential position on the catheter, the notch is open at the circumferential surface at a notch circumferential position that is within 30 degrees of the first circumferential position, and the notch circumferential position is aligned with the first circumferential position (Fig. 40, see below Annotated Fig. 41).

    PNG
    media_image1.png
    568
    902
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 215-216 and 218-220 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell in view of Grossman (US 2006/0189972 A1), hereinafter Grossman.

Regarding claim 215, Fischell fails to teach a separate delivery device deployable from within the needle.
However, Grossman teaches a delivery device deployable from within the needle from a delivery device storage position to a delivery device treatment position (Fig. 3A-3C: ablation needle 40 which is nested within first needle 32 and lumen 34; [0039]).
Fischell and Grossman are considered analogous to the claimed invention because they disclose electrosurgical devices for treating tissue comprising deployable needles nested within guides or sheaths. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the deployable treatment needles of Fischell to include a separate, deployable treatment device, such the ablation needle taught by Grossman. Such a modification would merely be a simple substitution of interchangeable nested treatment needles in order to produce a predictable result (see MPEP 2143).

Regarding claim 216, Fischell and Grossman both teaches wherein the delivery device is at least one of a fluid delivery device, a thermal energy delivery device, a radiofrequency energy delivery device, a cryogenic energy delivery device, and an electrical energy delivery device ([0039]). 

Regarding claim 218, Grossman teaches wherein in the delivery device treatment position, the delivery device distal end extends proud of the puncturing end by a delivery distance that is greater than a needle puncturing distance ([0039] – the extension of needle 40 is adjustable depending on the size of the treatment area, which may include a distance greater than the distance which needle 32 extends).

Claim 219, wherein the delivery distance is between about 3 mm and about 15 mm ([0039]).

Claim 220, wherein the delivery distance is between about 4 mm and about 6 mm ([0039]).

Claim 217 is rejected under 35 U.S.C. 103 as being unpatentable over Fischell in view of Grossman, further in view of another embodiment of Grossman, hereinafter Grossman Embodiment B.
Regarding claim 217, the combination of Fischell and Grossman fails to teach wherein the delivery device has a blunt distal end. 
However, Grossman Embodiment B teaches wherein the delivery device has a blunt delivery device distal end (Fig. 5B: wire 50; [0041] – wire 50 appears to have a blunt end and does not need a sharp distal end because cutting tube 48 is the element which penetrates the tissue).
As described above, Fischell and Grossman are considered analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of Fischell and Grossman to include a blunt delivery device, such as the wire (50) of Grossman Embodiment B rather than the needle (40) of Grossman. Such a modification would merely be a simple substitution of interchangeable deployable ablation elements in order to produce the predictable result of efficiently accessing a target area within patient’s body and treating the tissue with energy (see MPEP 2143).

Allowable Subject Matter
Claim 233 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, claims 1 and 215-232 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794